                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS                           :      MULTIDISTRICT
ANTITRUST LITIGATION                                    :      LITIGATION
                                                        :
                                                        :
                                                        :
THIS DOCUMENT APPLIES TO:                               :      No. 08-md-2002
ALL DIRECT PURCHASER ACTIONS                            :




                                       ORDER
       AND NOW, on this 13th day of December, 2018, upon consideration of the Motion to

Alter Judgment (Doc. No. 1788), the Response in Opposition (Doc. No. 1792), the Reply in

Support (Doc. No. 1794), and oral argument held on October 26, 2018, it is ORDERED that the

Motion to Alter Judgment (Doc. No. 1788) is DENIED.




                                                 BY THE COURT:


                                                 _/s/ Gene E.K. Pratter______________
                                                 GENE E.K. PRATTER
                                                 UNITED STATES DISTRICT JUDGE
